The cause was submitted on the record proper. There was no bill of exceptions. The record has been carefully examined, and the judgment entry on the date of the trial, April 24, 1930, is insufficient, in that it fails to disclose the fact that the defendant and his attorney were present at the trial. For this reason the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.
                              On Rehearing.